DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the distinction between porous slider 160 and glass or ceramic article 150 in Fig. 1 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: Claim 6 is structurally indefinite because of the limitation “a porous slider is positioned between the glass or ceramic article and the vacuum chuck” contradicts “the glass or ceramic article is in physical contact with the vacuum chuck” because there is not enough detail regarding the slider or article to describe the physical contact with the vacuum chuck while the porous slider is between the two elements. Examiner broadly interprets that the glass or ceramic article is in physical contact with the vacuum chuck by way of the connected porous slider.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 9, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mi (CN-109111091-A, English translation provided by Espacenet).
Regarding claim 1, Mi teaches of a method for bending glass articles (p. 2 Line 10-12) comprising applying a force to the glass article (p. 2 Line 20-21; p.4 Line 1-4 pressure of the inert gas and negative pressure), wherein the force is applied to the glass article when the glass article is at a temperature that is greater than or equal to a creep temperature of the glass article (p. 2 Line 16-18, 26-29; deformation point temperature equivalent to creep temperature); and holding the force to the glass article as the glass article is cooled to a temperature that is less than the creep temperature of the glass article (p. 2 Line 31-33, below the strain point/deformation temperature).

Regarding claim 14, Mi teaches of a method for bending glass articles (p. 2 Line 10-12) comprising positioning a glass sheet adjacent to a forming tool (p. 2 Line 14), applying a force to the glass article (p. 2 Line 20-21; p.4 Line 1-4 pressure of the inert gas and negative pressure), wherein the force is applied to the glass article when the glass article is at a temperature that is greater than or equal to a creep temperature of the glass article (p. 2 Line 16-18, 26-29; deformation point temperature equivalent to creep temperature); and holding the force to the glass article as the glass article is cooled to a temperature that is less than the creep temperature of the glass article (p. 2 Line 31-33, below the strain point/deformation temperature).

Regarding claim 2 and 15, according to Mi of claim 1 and 14, Mi teaches of a graphite mold with pores to be acted on by the vacuum generator (p. 3 Line 38-44) reading on drawing a vacuum through the vacuum chuck. 

Regarding claim 5, according to Mi of claim 2, Mi teaches of using their invention to deform the glass sheet 3 until it fits on the graphite mold 430 in physical contact as seen in Fig. 11.

Regarding claim 9, according to Mi of claim 2, according to Mi of claim 1, Mi teaches of the force is applied to the glass article by inert gas acting on the upper surface of the glass article and negative pressure acting on the lower surface of the glass article (p. 3 Line 42-44). The inert gas acting on the upper surface reads on a first air bearing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mi (CN-109111091-A, English translation provided by Espacenet) as applied to claims 1 above.
Regarding claim 11, according to Mi of claim 1, Mi teaches of an embodiment which includes a furnace to receive the glass article (p. 4 Line 29-35) to achieve the deformation/softening temperature for the method (p. 10 Line 26-41). While not expressly stated, it would be obvious to one of ordinary skill in the art at the time of invention that the multi-partition furnace embodiment be operated continuously for faster processing.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mi (CN-109111091-A, English translation provided by Espacenet) as applied to claims 2 and 15 above, and further in view of Saijo et al (US-20060043652-A1).
Regarding claim 3 and 16, according to Mi of claim 2 and 15, Mi teaches of  that their vacuum chuck (graphite mold) has a porosity of 12% or more and 40% or less (p. 1 Line 32-35). MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
Mi is silent regarding how porosity is measured for their vacuum chuck. In the same field of endeavor, Saijo teaches of a jig for finishing and forming ceramic articles with a pore distribution in which porosity is measure using mercury porosimetry [0174]. It would be obvious to one of ordinary skill in the art at the time of invention to measure the porosity using mercury porosimetry as a known measurement method.

Claims 4, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mi (CN-109111091-A, English translation provided by Espacenet) as applied to claims 2, 6, and 15 above, and further in view of Miyazaki (JP-2002348132-A, English translation provided by Espacenet) and Saijo et al (US-20060043652-A1).
Regarding claims 4 and 17, according to Mi of claim 2 and 15, Mi discusses the pores of the vacuum chuck/graphite mold (p. 3 Line 39-41), but Mi does not expressly teach the pore size of the vacuum chuck. 
In related vacuum molding glass art, Miyazaki teaches of using a porous carbon mold with 15 µm diameter pores [0046]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to use a porous vacuum chuck with an average pore size of 15 µm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Mi is silent regarding how porosity is measured for their vacuum chuck. In the same field of endeavor, Saijo teaches of a jig for finishing and forming ceramic articles with a pore size in which porosity is measure using mercury porosimetry [0174]. It would be obvious to one of ordinary skill in the art at the time of invention to measure the pore size using mercury porosimetry as a known measurement method.

Regarding claim 8, according to modified Mi of claim 6, Mi discusses the pores of the vacuum chuck/graphite mold (p. 3 Line 39-41), but Mi does not expressly teach the pore size of the vacuum chuck. 
In related vacuum molding glass art, Miyazaki teaches of using a porous carbon mold with 15 µm diameter pores [0046]. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to used a porous vacuum chuck with an average pore size of 15 µm that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
Mi is silent regarding how porosity is measured for their vacuum chuck. In the same field of endeavor, Saijo teaches of a jig for finishing and forming ceramic articles with a pore size in which porosity is measure using mercury porosimetry [0174]. It would be obvious to one of ordinary skill in the art at the time of invention to measure the pore size using mercury porosimetry as a known measurement method.


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mi (CN-109111091-A, English translation provided by Espacenet) as applied to claim 1 above, and further in view of Lezzi et al (US-20160031739-A1).
Regarding claim 10, according to Mi of claim 1, Mi teaches of the force is applied to the glass article by inert gas acting on the upper surface of the glass article and negative pressure acting on the lower surface of the glass article (p. 3 Line 42-44). The inert gas acting on the upper surface reads on a first air bearing. Mi does not expressly teach of a second air bearing. 
In the same field of endeavor, Lezzi teaches of using gas bearings on both surfaces of a glass article to hold the glass sheet in a heated and cooling step [0097]. It would be obvious to one of ordinary skill in the art at the time of invention to use a second air bearing on the second side of the glass for the improved shape retention and improved strengthening using air bearings [0073].

Regarding claim 12, according to Mi of claim 1, Mi teaches of a similar method that also bends the glass article (p. 2 Line 16-18). Mi does not expressly teach of the flatness of the produced glass article.
In the same field of endeavor, Lezzi teaches of a similar method to apply a force on the glass article with air bearings (p. 3 Line 42-44) and to heat and cool the glass article above and below a transition temperature [0078-79]. Lezzi teaches of an example in which their method produced a 5x5 cm glass square with a flatness of 82 µm, resulting in a flatness of 21 µm/in2. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). It would have been obvious to one having ordinary skill in the art at the time the invention was made that an air bearing method to heat treat a glass article produce a glass article with superior flatness.


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mi (CN-109111091-A, English translation provided by Espacenet) as applied to claim 1 above, and further in view of Badding et al (US-20170210634-A1).
Regarding claim 13, according to Mi of claim 1, Mi teaches of modifying the pressure on the glass article to not transfer the surface roughness of the graphite mold onto the glass article (p. 9 Line 54-59). Mi does not expressly teach of the surface roughness of the produced glass article. 
In the same field of endeavor, Badding teaches of finishing glass articles under air bearing force [0092] in which the finished product has a surface roughness between 10 nm to 1000 nm (1 µm). Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art that a similar processing method yield a product that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Further regarding claim 12 and 13, the Applicant is claiming a limitation of the finished product produced by the claimed method. The Examiner has provided evidence that the method steps are substantially identical, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977),  In re Spada, 15 USPQ2d 1655, 1658 ( Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. in re Best, 195 USPQ 430, 433 (CCPA 1977). Note also that it is Applicant's burden to prove that an unobvious difference exists, In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983), and Applicant must show that different methods of manufacture produce articles having inherently different characteristics, Ex: parte Skinner, 2 USPQ2d 1788. See MPEP § 2113.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN-108793685-A teaches of a vacuum mold/chuck on a rail assembly, similar to a slider
US-20060219605-A1 teaches of using air bearing on both surfaces to finish a glass or ceramic article
US-6015518-A, US-5788732-A, US-8893526-B2, US-20140335322-A1, WO-0110792-A1, JP-2003020248-A, DE-102005060907-A1, CN-101586882-A, CN-109320213-A teach of porous vacuum chuck/mold processing of glass or ceramic articles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S LEE whose telephone number is (571)272-2645. The examiner can normally be reached 9am - 5pm Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S LEE/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741